DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 and 03/09/2022 have been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 


5.	Claims 15-16, 18-20, 23-25, 33, 35-38, 40-45, 50-53 and 55-59 are rejected under 35 U.S.C. 103(a) as being unpatentable over Israel (US 2005/0182792) hereinafter Israel in view of Marsh (US 2008/0147650).

Claims 1-14 (Canceled)

In claim 15, Israel discloses “A method comprising:
receiving, by a computer, a plurality of entries ([0045] FIG. 5. two sets of metadata 502 and 504 are received from two different metadata sources.  The two sets of metadata 502 and 504 relate to the same media selection item (the movie "Seabiscuit"), but have some different information elements (e.g., metadata set 502 contains a related book 
information element and metadata set 504 contains a runtime information element)), each comprising: 
an identifier ([0067] Metadata Identifier);
a name of a person associated with a content item ([0028] the information element in 
the metadata associated with the actor's name can be separated into sub-fields 
e.g., last name and first name for actors' name fields); 
a role of the person in the content item ([0024] actor information); and 
a title of the content item ([0024] the media selection item for the movie "Apollo 13", metadata, e.g., the movie title);
 a correspondence between the first entry and the second entry
(FIG. 5A, 5B [0045] two sets of metadata 502 and 504 are received from two different metadata sources.  The two sets of metadata 502 and 504 relate to the same media selection item (the movie "Seabiscuit"), but have some different information elements (e.g., metadata set 502 contains a related book information element and metadata set 504 contains a runtime information element)); 
selecting, for a new entry and based on reliability of the first entry and the second entry, a name, role, or title in the first entry over a name, role, or title in the second entry ([0045] The metadata set 508 is identical to the received metadata set 504 since the filtering rules applied to the received metadata set 504 indicate that all of the received metadata information elements have relevance); and 
storing, in a computer-readable medium and with the plurality of entries, a new entry associated with the matching pair of entries ([0046] a mapping function is performed to merge the filtered metadata sets 506 and 508 into a unified metadata set 510 that is, in this example, consistent with other, similar metadata sets regardless of the metadata 
sources' individual formats and contents.  In this example, the mapping function results in the "starring" information element reflecting an aggregation of the information received from the two metadata sources.  Two separate description elements are added to reflect the source of the descriptive information)”.
Israel does not appear to explicitly disclose however, Marsh discloses “wherein the new entry comprises a new identifier, the identifier of the first entry, and the identifier  Content description metadata 102 can comprise a vast number of different types of metadata that pertain to the particular media content.  The different types of content description metadata can include, without limitation, the director or producer of the content, actors in a program or movie [0027] instance description metadata can include the day, time and television channel on which a particular movie or television program will be broadcast [0028] the content description metadata and the instance description metadata are linked via a media content identifier number 106 or "MCID".  An MCID is a unique number that is assigned to the piece of media content to identify it.  The MCID can provide a basis by which the particular media content can be easily and readily identified.  Once identified, metadata associated with the media content can be easily updated and extended [0049] Step 400 generates a unique identifier and step 402 associates the unique identifier with media content that can be provided to a user.  An example of such a unique identifier is in connection with the MCID.  The media content with which the unique identifier can be associated is a specific piece of media content, such as a specific movie or television program)”.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Israel and Marsh before him or her, to modify the method of Israel to include the method of Marsh. 
The suggestion/motivation for doing so would have been to provide improved systems and methods that can provide media entertainment users with a rich, user-specific experience by collecting metadata from a variety of metadata providers and 


In claim 16, Marsh teaches  
The method of claim 15, wherein the content item comprises a television show ([0025] television shows).

In claim 18, Marsh teaches  
The method of claim 15, further comprising: determining that the second entry does not match any other entry in the plurality of entries;
adding, to the plurality of entries, a third entry corresponding to the second entry, wherein the third entry comprises:
a new identifier; and
a second identifier associated with the second entry ([0028] the content description 
metadata and the instance description metadata are linked via a media content 
identifier number 106 or "MCID".  An MCID is a unique number that is assigned 
to the piece of media content to identify it.  The MCID can provide a basis by 
which the particular media content can be easily and readily identified).

In claim 35, Marsh teaches  
 television shows [0026] actors in a program).

In claim 37, Marsh teaches  
The method of claim 15, further comprising: generating a second new identifier for the new entry different from a first identifier associated with the first entry ([0028] the content description metadata and the instance description metadata are linked via a media content identifier number 106 or "MCID".  An MCID is a unique number that is assigned to the piece of media content to identify it.  The MCID can provide a basis by 
which the particular media content can be easily and readily identified).

In claim 38, Marsh teaches  
The method of claim 15, wherein the new identifier is different from the identifier of the first entry and the identifier of the second entry ([0028] the content description metadata and the instance description metadata are linked via a media content identifier number 106 or "MCID".  An MCID is a unique number that is assigned to the piece of media content to identify it.  The MCID can provide a basis by which the particular media content can be easily and readily identified).

Claim 39 (Canceled)

In claim 40, Marsh teaches  

flagging identifiers associated with entries, of the plurality of entries, that match two or more other entries of the plurality ([0028] the content description metadata and the instance description metadata are linked via a media content identifier number 106 or "MCID".  An MCID is a unique number that is assigned to the piece of media content to identify it.  The MCID can provide a basis by which the particular media content can be easily and readily identified).

In claim 41, Marsh teaches  
The method of claim 15, further comprising: using at least a part of the new entry to generate an electronic program guide; and sending, by the computer, the electronic program guide to a plurality of users ([0028] MCIDs can also be used to generate electronic programming guides for the users and can provide the basis by which a user's likes and dislikes are measured against media content for purposes of recommending to the user those programs that the user would most like to view).

In claim 42, Marsh teaches  
The method of claim 15, further comprising: generating a web page comprising at least a part of the new entry; and providing, by the computer, the web page to one or more visitors via a network ([0026] provide an interface which converts the received metadata into a consistent form, e.g., Extensible Markup Language (XML) at block 402, and then stores the converted metadata into the global metadata repository. For example, the exemplary Amazon metadata source can be connected to via their WebServices API 

In claim 50, Marsh teaches  
The method of claim 15, wherein the identifier of the first entry and the identifier of the second entry in the matching pair of entries are generated from different sources ([0028] the content description metadata and the instance description metadata are linked via a media content identifier number 106 or "MCID".  An MCID is a unique number that is assigned to the piece of media content to identify it.  The MCID can provide a basis by which the particular media content can be easily and readily identified).

Claim 54 (Cancelled)

In claim 55, Israel teaches
The method of claim 15, further comprising: 
causing a user device to display a program listing comprising the new entry ([0048] After the received metadata is processed using some or all of the aforedescribed processing functions, it can then be used to generate screens, e.g., those illustrated in FIGS. 1 and 2, to enable user interfaces on client devices); 
receiving, from the user device, a request for a particular content item ([0057] when a screen is requested from a client device, a layout 600 can be generated by the system.  
initiating a streaming session of the requested particular content item ([0058] the screen request was received from a user who was operating an interface that provided media selection of items provided by an HBO video-on-demand service provider and, accordingly, the populated screen 620 is generated using the description data provided from an HBO metadata source); and 7Application No. 12/344,713Docket No.: 007412.00008\US Amendment dated September 3, 2021 Reply to Office Action of May 18, 2021 
sending, to the user device, the requested particular content item ([0065] client devices 812 represent lower-end clients (e.g., DCT-2000 STBs) having an overlay generator 
818 and a screen requester 820 capability.  The overlay generator 818 operates 
to place graphics on top of an MPEG video stream received from the distribution 
server 714 to generate a user interface at the client 812).

In claim 59, Israel teaches
The method of claim 15, further comprising: normalizing the first entry and the second entry to be in a same format ([0046] a mapping function is performed to merge the filtered metadata sets 506 and 508 into a unified metadata set 510 that is, in this example, consistent with other, similar metadata sets regardless of the metadata sources' individual formats and contents).

In Claim 19 (see claim 15)   
A method comprising: receiving, by a computer, a first data set comprising:

a first identifier associated with the first entry, wherein the first identifier is different from other identifiers of other entries in the first data set; receiving, by the computer, a second data set comprising:
a second entry comprising a name of a person associated with a second content item, a role, in the second content item, of the person associated with the second content item, and a title of the second content item; and
a second identifier associated with the second entry, wherein the second identifier is different from other identifiers of other entries in the second data set; 
generating, by the computer, a third identifier, and associating the third identifier with the first identifier, wherein the third identifier is different from the first identifier;
determining, by the computer, that the first entry and the second entry are a matching pair of entries, wherein the determining is based on a correspondence between the first entry and the second entry;
after the determining, selecting, for a third entry for a third data set, and based on reliability of the first entry and the second entry, a name, role, or title in the first entry over a name, role, or title in the second entry, the third entry comprising the third identifier, the second identifier, and the first identifier; and 
storing the third entry in a computer-readable medium.

In claim 20 (see claim 16) 


Claims 21-22 (Canceled)

In claim 51 (see claim 50)   
The method of claim 19, wherein the first identifier and the second identifier are generated from different sources.

In claim 56 (see claim 55)
The method of claim 19, further comprising: 7Application No.: 12/344,713Docket No.: 007412.00008\US Supplemental Amendment dated March 9, 2022 causing a user device to display a program listing comprising the third entry; receiving, from the user device, a request for a particular content item; initiating a streaming session of the requested particular content item; and sending, to the user device, the requested particular content item.

In claim 23 (see claim 15)   
A method comprising:
receiving, by a computer, a first data set comprising a plurality of entries corresponding to a plurality of content items, wherein each of the entries:
indicates a name of a person, a role of the person in a corresponding content item,
and a title of the corresponding content item; and
comprises an identifier;

indicates a name of a person, a role of the person in a corresponding content item,
and a title of the corresponding content item; and
comprises an identifier;
determining, by the computer and for each entry of the first data set, a corresponding merged entry identifier;
determining, by the computer and based on the second data set, a plurality of relation correspondencies with entries of the first data set, and for each relation correspondency, assigning a corresponding merged identifier to a corresponding entry identifier from the second data set; and
generating, by the computer, a merged data set comprising entries that indicate correspondences between entries of the first data set and entries of the second data set, wherein the merged data set is generated based on reliability of the first data set and the second data set, such that at least one of a first name, a first role, or a first title in the first data set is selected in the merged data set over a second name, a second role, or a second title in the second data set.

In claim 24, Marsh teaches  
The method of claim 23, further comprising:
prior to generating the merged data set, determining entries that indicate one-to-plural or plural-to-one relation correspondencies between entries of the first data set and entries of the second data set; and


In claim 25, Israel teaches
The method of claim 23, further comprising:
determining, in the merged data set, a subset of entries that indicate relation correspondencies between pairs of entries, of the first data set and of the second data set, in which the role of the person is different; and
updating the merged data set to indicate the subset of entries as an inconsistency record (FIG. 5A, 5B [0045] two sets of metadata 502 and 504 are received from two different metadata sources.  The two sets of metadata 502 and 504 relate to the same media selection item (the movie "Seabiscuit"), but have some different information elements (e.g., metadata set 502 contains a related book information element and metadata set 504 contains a runtime information element)).

Claims 26-32 (Canceled)

In claim 33, Israel teaches

sources' individual formats and contents.  In this example, the mapping function results in the "starring" information element reflecting an aggregation of the information received from the two metadata sources.  Two separate description elements are added to reflect the source of the descriptive information).

Claim 34 (Canceled)

In claim 36 (see claim 35)   
The method of claim 23, wherein, for one of the plurality of entries of the first data set, the corresponding content item comprises a television show and the role of the person comprises an actor or an actress.

In claim 43, Marsh teaches   
The method of claim 23, further comprising indicating that an entry of the merged data set does not have an identifier of the second data set ([0028] the content description metadata and the instance description metadata are linked via a media content identifier number 106 or "MCID".  An MCID is a unique number that is assigned to the piece of media content to identify it.  The MCID can provide a basis by which the particular media content can be easily and readily identified).
In claim 52 (see claim 50)   
The method of claim 23, wherein the merged data set comprises identifiers from different sources.

In claim 57 (see claim 55)   
The method of claim 23, further comprising: causing a user device to display a program listing comprising the merged data set; receiving, from the user device, a request for a particular content item; initiating a streaming session of the requested particular content item; and sending, to the user device, the requested particular content item.

In Claim 44 (see claim 15)   
A method comprising:
receiving, by a computer, a first identifier associated with first data indicating a name of a first person, a title of a first content, and a role of the first person in relation to the first content;
receiving, by the computer, a second identifier associated with second data indicating a name of a second person, a title of a second content, and a role of the second person in relation to the second content; and
determining that the first data and the second data are a matching pair of data, wherein the determining is based on a correspondence between the first data and the second data; selecting, by the computer, for third data and based on reliability of the first data and the second data, a name, role, or title in the first data over a name, role, or title in 
storing, by the computer, the third data in a computer-readable medium.

In claim 45, Israel teaches
The method of claim 44, further comprising comparing the name of the first person, the title of the first content, and the role of the first person with the name of the second person, the title of the second content, and the role of the second person, respectively, to determine whether the first data corresponds to the second data (FIG. 5A, 5B [0045] two sets of metadata 502 and 504 are received from two different metadata sources.  The two sets of metadata 502 and 504 relate to the same media selection item (the movie "Seabiscuit"), but have some different information elements (e.g., metadata set 502 contains a related book information element and metadata set 504 contains a runtime information element)).

Claims 47-49 (Canceled)

In claim 53 (see claim 50)    
The method of claim 44, wherein the first identifier and the second identifier are generated from different sources.

In claim 58 (see claim 55)    
.

6.	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Israel (US 2005/0182792) hereinafter Israel in view of Marsh (US 2008/0147650), and further in view of Cho et al. (US 2008/0046929) hereinafter Cho.

In claim 17, per rejections in claim 15
Israel and Marsh do not appear to explicitly disclose however, Cho discloses “The method of claim 15, further comprising determining that the second entry has a relationship correspondence that is one-to-plural or plural-to-one correspondence with the first entry ([0040] In "row level interlinking," the names, birth dates, birth places, etc. 
of two people may be compared.  These attributes are stored in a single row because of their one-to-one relationship with the people.  A result row is built from multiple source rows.  In "collection level interlinking," the peoples' works (e.g., songs they've sang, movies they have starred in, etc.) are compared.  A result collection is built from multiple source collections.  To perform collection level interlinking, each item of the collection is compared as with row level interlinking.  Treated as a collection, the collection level similarity may be calculated and compared to a predefined minimum collection similarity)”.

The suggestion/motivation for doing so would have been to provide a catalog of media items to a user. Aggregates catalog data received from a plurality of content providers, the catalog data is associated with a plurality of media items available from each of the content providers.  The aggregation occurs based on rules to create a user catalog in a pre-defined catalog format for consumption by a user ([0003])

7.	Claim 46 is rejected under 35 U.S.C. 103(a) as being unpatentable over Israel (US 2005/0182792) hereinafter Israel in view of Marsh (US 2008/0147650), and further in view of Blackwell (US 2006/0004738).

In claim 46, per rejections in claims 44 and 45
Israel and Marsh do not appear to explicitly disclose however, Blackwell discloses “The method of claim 45, further comprising:
after a determination that the role of the second person is an executive producer, changing the role of the second person from the executive producer to a producer ([0081] a user might be an administrator, a report author, or a consumer, or any combination.  It is only the user's competence that restricts their role.  Hence the generic term user may replace the specific role titles)”.

The suggestion/motivation for doing so would have been to producing reports in a computer-based business intelligence application using client-server technology, having at least one client, and employing a data access language to retrieve business data from one or more data sources ([0011]).

Response to Amendment
8.	The rejections given under 35 U.S.C. 112 (pre-AlA), first paragraph, have been withdrawn because the affected claims have been amended.

9.	The rejections given under 35 U.S.C. 101 have been withdrawn because the affected claims have been amended.

Response to Arguments
10.	The Examiner proposed the following to be considered for allowable subject matter (the additional suggested limitations that recited in claim 60 are bolded):

Claim 15
“determining that a first entry of the plurality of entries and a second entry of the plurality of entries are a matching pair of entries, wherein the determining is based on a correspondence between the first entry and the second entry; 

wherein determining the reliability of the first entry and the second entry based on information indicating the first entry is more complete than the second entry;
and 
storing, in a computer-readable medium and with the plurality of entries, the new entry associated with the matching pair of entries, wherein the new entry comprises a new identifier, the identifier of the first entry, and the identifier of the second entry”.

 Claim 19
“determining that the first entry and the second entry are a matching pair of entries, wherein the determining is based on a correspondence between the first entry and the second entry; 
after the determining, selecting, for a third entry for a third data set, and based on reliability of the first entry and the second entry, a name, role, or title in the first entry over a name, role, or title in the second entry, 
wherein determining the reliability of the first entry and the second entry based on information indicating the first entry is more complete than the second entry;
the third entry comprising the third identifier, the second identifier, and the first identifier”.

Claim 23

determining, by the computer and based on the second data set, a plurality of correspondences with entries of the first data set, and for each correspondence, assigning a corresponding merged identifier to a corresponding entry identifier from the second data set; and 
generating, a merged data set comprising entries that indicate correspondences between entries of the first data set and entries of the second data set, wherein the merged data set is generated based on reliability of the first data set and the second data set, such that at least one of a first name, a first role, or a first title in the first data set is selected in the merged data set over a second name, a second role, or a second title in the second data set;
wherein determining the reliability of the first entry and the second entry based on information indicating the first entry is more complete than the second entry”.

Claim 44
“determining that the first data and the second data are a matching pair of data, wherein the determining is based on a correspondence between the first data and the second data; 
selecting, for third data and based on reliability of the first data and the second data, a name, role, or title in the first data over a name, role, or title in the second data, 
wherein determining the reliability of the first entry and the second entry based on information indicating the first entry is more complete than the second entry;


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157